PER CURIAM.
Cassandra Garvin appeals the denial of her motion to withdraw plea. Originally charged with a felony, Garvin pled guilty and was sentenced on a misdemeanor battery charge. We affirm without discussion. See Williams v. State, 316 So.2d 267 (Fla.1975). In our review, however, we noted a scrivener’s error in the judgment. The trial court agreed to a withhold of adjudication; however, the judgment reflected an adjudication of guilt. Therefore, we remand for correction of that scrivener’s error.
AFFIRMED; REMANDED for correction of scrivener’s error.
ORFINGER, C.J., PALMER and COHEN, JJ., concur.